DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. US Patent Application Publication 2009/0112504 (hereinafter referred to as Ding) and Ding US Patent 7,461,549 (hereinafter referred to as Ding ‘549).
Regarding claim 1, Ding discloses:
an electronic device manufacturing system 100, comprising: a gas supply (inherently connected to MFC 10 and indicated by arrow in fig. 1); a mass flow controller (MFC) 10 coupled to the gas supply; an inlet coupled to the MFC (inherent); an outlet (exiting unit 100); a control volume 130 serially coupled to the inlet to receive a gas flow; a flow restrictor 140 serially coupled to the control volume and the outlet; and a controller 160 adapted to allow the gas supply to flow gas through the control volume and the flow restrictor to achieve a stable pressure in the control volume, terminate the gas flow from the gas supply, and measure a rate of pressure change in the control volume over time. Ding does not explicitly disclose a pressure decay or the process chamber coupled to a flow path, which is coupled to the mass flow controller, the process chamber to receive one or more process chemistries via the mass flow controller as claimed.
Ding ‘549 discloses a similar system as shown in fig. 3 which comprises a control volume 302(1) and a process chamber 302(2) coupled to a mass flow controller 310 via a flow path (fig. 3), the process chamber to receive one or more process chemistries via the mass flow controller (column 5, lines 43-67) and an MFC in which a rate of pressure decay is measured as a gas flows from a control volume over time (paragraph 0008). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of the Ding references to operate the valves in a manner which would allow for the pressure decay, rather than increase to be measured since doing so would only alter the operation of the system and not the structure and since doing so would help prevent any leakage from the control volume due to a potential overpressure.
Regarding claim 2, in combination, Ding references disclose a valve 120 coupled between the inlet and the control volume which is operable by the controller to terminate gas flow from the gas supply as claimed.
Regarding claim 4, the restrictor of Ding is an orifice restrictor as described in paragraph 0036.
Regarding claim 5, Ding discloses the claimed invention but does not explicitly disclose the valve between the control volume and the flow restrictor as claimed. However, since the valve is used to build pressure in the control volume and Ding discloses a valve 150 which performs the same function, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the valve or restrictor in any location that would allow for a pressure buildup to occur, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claims 6 and 7, Ding discloses the claimed invention but does not explicitly disclose the second volume couplable to the control volume and operable by the controller to boost pressure in the control volume by supplying pressurized gas to the control volume, or the valve for coupling the second volume to the gas supply and second valve for coupling the second volume to the control volume. Ding ‘549 teaches a mass flow verifier which is shown in fig. 3 as comprising a second volume 302(3) which is couplable to a control volume 302(1) and comprises a first valve 304(3) that couples it to the supply gas and a second valve 318(1) which couples it to the control volume as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the second volume with the teachings of Ding in order to allow for the range of the MFV to be expanded (column 6 of Ding ‘549). 
Regarding claim 8, the process chamber of Ding is to perform a chemical vapor deposition process as claimed (Ding ‘549).

Regarding claim 14, Ding discloses a system comprising: an inlet (inherent) coupled to a mass flow controller 110, which is coupled to a gas supply (arrow into 110); an outlet (exiting unit 100); a control volume 130 serially coupled to the inlet to receive a gas flow; a flow restrictor 140 serially coupled to the control volume and the outlet; and a controller 160 adapted to allow the gas supply to flow gas through the control volume and the flow restrictor to achieve a stable pressure in the control volume, terminate the gas flow from the gas supply, and measure a rate of pressure change in the control volume over time to verify the mass flow controller. Ding does not explicitly disclose the pressure change as a pressure decay as claimed. Ding ‘549 discloses a similar system as shown in fig. 3 which comprises a control volume 302(1) coupled to a mass flow controller 310, and an MFC in which a rate of pressure decay is measured as a gas flows from a control volume over time (paragraph 0008). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of the Ding references to operate the valves in a manner which would allow for the pressure decay, rather than increase to be measured since doing so would only alter the operation of the system and not the structure and since doing so would help prevent any leakage from the control volume due to a potential overpressure.
Regarding claim 15, in combination, Ding references disclose a valve 120 coupled between the inlet and the control volume which is operable by the controller to terminate gas flow from the gas supply as claimed.
Regarding claim 17, the restrictor of Ding is an orifice restrictor as described in paragraph 0036.
Regarding claim 18, Ding discloses the claimed invention but does not explicitly disclose the valve between the control volume and the flow restrictor as claimed. However, since the valve is used to build pressure in the control volume and Ding discloses a valve 150 which performs the same function, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the valve or restrictor in any location that would allow for a pressure buildup to occur, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claims 19 and 20, Ding discloses the claimed invention but does not explicitly disclose the second volume couplable to the control volume and operable by the controller to boost pressure in the control volume by supplying pressurized gas to the control volume, or the valve for coupling the second volume to the gas supply and second valve for coupling the second volume to the control volume. Ding ‘549 teaches a mass flow verifier which is shown in fig. 3 as comprising a second volume 302(3) which is couplable to a control volume 302(1) and comprises a first valve 304(3) that couples it to the supply gas and a second valve 318(1) which couples it to the control volume as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the second volume with the teachings of Ding in order to allow for the range of the MFV to be expanded (column 6 of Ding ‘549). 

Claim(s) 3 and 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding, Ding ‘549 and Monkowski US Patent Application Publication 2009/0183549 (hereinafter referred to as Monkowski).
Regarding claims 3 and 16, the Ding references disclose the claimed invention but do not explicitly disclose the function of the controller as claimed. Monkowski teaches a method and apparatus for testing a mass flow controller in which a controller determines an error based on a set point and determines a volume based on a rate of pressure decay therein. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Monkowski with the Ding references in order to more accurately determine an error and calibration via a controller as claimed. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monkowski.
Regarding claim 9, Monkowski teaches a method of testing a mass flow controller as seen in fig. 4A and claim 11 for example, comprising the steps of causing a gas to flow from a gas supply through a calibrated flow standard, a control volume 410, and a flow restrictor 422 at a steady pressure measured in the control volume; terminating the gas flow from the gas supply (paragraph 0020); measuring a first rate of gas pressure decay in the control volume; replacing the calibrated flow standard with the mass flow controller; causing the gas to flow from the gas supply through the mass flow controller, the control volume, and the flow restrictor at a stable pressure measured in the control volume; terminating the gas flow from the gas supply (paragraph 0020); and measuring a second rate of gas pressure decay in the control volume for purposes of verifying the mass flow controller. 
Regarding claim 12, the method of Monkowksi increases the stable pressure in the control volume before measuring the first and second rates of gas pressure decay as claimed.
Regarding claim 13, the method of Monkowski is performed by a controller which would comprise non-transitory computer readable instructions to perform the method as claimed. 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861